Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 29, 1974, convicting him of robbery in the first degree and assault in the second degree, after a nonjury trial, and sentencing him to concurrent terms of imprisonment, each with a maximum of five years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence on each conviction to a period of probation. As so modified, judgment affirmed and case remitted to the Criminal Term to fix the period and conditions of probation. In our opinion, defendant should have been sentenced to a period of probation on each conviction. Rabin, Acting P. J., Martuscello, Cohalan, Brennan and Shapiro, JJ., concur.